UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
                                                     X      Civil Action No: 3:18-cv-1850 (PGS)
TN THE MATTER OF THE COMPLAINT

                         of
                                                         DEFAULT JUDGMENT
MARK TANGAS and ANTHONY APPIO, as
Owners or Owners Pro Hac Vice of a 2007 34
foot HUSTLER vessel “PROFIT TAKER” for
Exoneration from Or Limitation of Liability,

                                      Petitioners.
                                                     x
         This action have been commenced on February 8, 2018 by the above-named Petitioners,

MARK TANGAS and ANTHONY APPIO, as Owners or Owners Pro Hay Vice of a 2007 34 foot

HUSTLER vessel “PROFIT TAKER” (hereinafter, the “Vessel”) for Exoneration from or Limitation

of Liability, pursuant to 46 U.S.C.   § 30501    el seq., and Rule F of the Supplemental Rules for

Certain Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure concerning any claims andlor losses arising or resulting from an alleged boating incident,

which occurred in the navigable waters of the United States on August 5, 2017, on Bamegat Bay,

New Jersey, and a copy of the Order Restraining Suits, Approving Petitioners’ Security, Directing

Issue of Notice and the Filing of Claims issued on April 12, 2018 having been personally served on

counsel for claimants Erica Kaplan and Lauren Pedalino by certified mail as directed by the aforesaid

Order; and by publication in The Asbury Park Press one time per week for four weeks, and potential

claimants, including Lauren Pedalino, having failed to file claims on or before May 14, 2018 as

ordered by the Court, and the time for filing claims having expired,

         WHEREAS Claimant Enca Kaplan filed a claim in this action and has resolved all claims

against Petitioners and having executed a general release, it is hereby



4829-2120-6127, v. 1
4



                       ORDERED, ADJUDGED AND DECREED : That Petitioners have judgment against

    any and all claimants, including Lauren Pedalino, barring and dismissing any and all claims which

    existed or may have existed and arising out of the marine incident on August 5,2017 and as set forth

    in the Complaint for Exoneration from or Limitation of Liability with prejudice.

    Dated: Trenton, New Jersey



                                                                 U.S.D.J.

                                                  This document was entered on the docket
                                                  on_________________
                                                                         U.S.D.J.




                                                     2
    4829-2120-6127, v. 1
